Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Amended Agreement”) is made
between CENTURY COMMUNITIES, INC., a Delaware corporation (the “Company”) and
DALE FRANCESCON (the “Executive”), effective as of May 11, 2016 (“Effective
Date”).

RECITALS

WHEREAS, the Company has employed the Executive as its Co-Chief Executive
Officer pursuant to an Employment Agreement dated as of May 7, 2013 (the
“Prior Agreement”) and further serves as Chairman of the Company’s Board of
Directors;

WHEREAS, the Company and Executive desire to modify the Prior Agreement and
accordingly fully amend and restate the Prior Agreement pursuant to this Amended
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree that the
Prior Agreement is hereby amended and restated in its entirety to provide the
following:

1. General. The parties agree that, subject to the terms hereof, the Executive
shall serve as Co-Chief Executive Officer of the Company and Chairman of its
Board of Directors, after the Effective Date hereof in accordance with the terms
and conditions set out in this Amended Agreement.

2. Employment, Duties and Agreements. The Company hereby agrees to employ the
Executive as its Co-Chief Executive Officer and Chairman of its Board of
Directors, and the Executive hereby accepts such position and agrees to serve
the Company in such capacity on a full-time basis during the employment period
fixed by Section 4 below (the “Employment Period”).

(a) The Executive shall have such duties and responsibilities as are consistent
with the Executive’s position and as may be reasonably assigned by the Company’s
Board of Directors (the “Board”) from time to time. During the Employment
Period, the Executive shall be subject to, and shall act in accordance with, all
reasonable instructions and directions of the Board and all applicable policies
and rules of the Company.

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote
substantially his full working time and efforts to the performance of his duties
and responsibilities hereunder and shall endeavor to promote the business and
best interests of the Company.

(c) During the Employment Period, the Executive shall not engage in any business
activity other than the Company without the express prior written approval of
the Board. It will not be a violation of this exclusivity provision for the
Executive to (i) manage the Executive’s personal, financial and legal affairs,
(ii) acquire, invest, manage, construct, develop and dispose of the Executive’s
investments in apartments for-rent, multi-family properties, and non-residential
real estate, directly or indirectly in any capacity, provided such activities do
not take a material amount of the Executive’s time and do not interfere with the
Executive’s duties and obligations to the Company, or (iii) serve on charitable
or civic boards or committees.



--------------------------------------------------------------------------------

3. Compensation. As compensation for the agreements made by the Executive herein
and the performance by the Executive of his obligations hereunder, during the
Employment Period the Executive is entitled to receive the following
compensation:

(a) The Company shall pay the Executive, pursuant to the Company’s normal and
customary payroll procedures, a base salary at the rate of $800,000 per annum
(the “Base Salary”). The Base Salary shall be reviewed at least annually for
possible increase (but not decrease) in the Company’s sole discretion, as
determined by the Company’s compensation committee; provided, however, that the
Executive shall be entitled to any annual cost-of-living increases in Base
Salary that are granted to senior executives of the Company generally. Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Amended Agreement. The term “Base Salary” as
utilized in this Amended Agreement shall refer to Base Salary as so adjusted.

(b) In addition to the Base Salary, the Executive shall be eligible to earn, for
each fiscal year of the Company ending during the Employment Period, an annual
cash performance bonus (an “Annual Bonus”) under the Company’s bonus plan or
plans applicable to senior executives. The amount of the Annual Bonus and the
performance goals applicable to the Annual Bonus for any applicable Employment
Period shall be determined in accordance with the terms and conditions of said
bonus plan as in effect from time to time with a threshold target equal to 150%
of Base Salary (the “Target Bonus”) and a maximum target equal to 300% of Base
Salary (the “Maximum Bonus”). The terms and conditions of any such bonus plan
shall be determined by the Company’s compensation committee in its sole
discretion. Any Annual Bonus shall be paid on or before March 15th of each
calendar year immediately following the year in which compensation is earned in
accordance with the applicable plan.

(c) Pursuant to the Company’s 2013 Long-Term Incentive Plan, as amended (the
“Incentive Plan”), the Company has granted and may in the future grant the
Executive restricted shares of the Company’s common stock (the “Restricted
Stock”) and restricted stock units that are convertible into shares of the
Company’s common stock (the “RSUs”). Unless otherwise requested by Executive,
all future awards to Executive under the Incentive Plan shall be in the form of
RSUs, which shall vest at the same times as any contemporaneously granted awards
of Restricted Stock under the Incentive Plan would have vested. The terms and
conditions of the Restricted Stock and RSUs are and shall be set forth in an
award agreement(s) entered into by the Company and the Executive in the form
adopted by the Board or the compensation committee of the Company, as
applicable, in conjunction with the adoption of the Incentive Plan (each, an
“Equity Agreement,” and collectively, the “Equity Agreements”), as modified by
the terms hereof.

(d) During the Employment Period, (i) the Executive shall be eligible to
participate in all other incentive plans, practices, policies and programs, and
all savings and retirement plans, policies and programs, in each case that are
applicable generally to senior executives of the Company; (ii) the Executive and
the Executive’s eligible family members shall be eligible for participation in
the welfare benefit plans, practices, policies and programs

 

2



--------------------------------------------------------------------------------

(including, if applicable, medical, dental, vision, disability, employee life,
group life and accidental death insurance plans and programs) maintained by the
Company for its senior executives; (iii) the Company shall reimburse the
Executive up to $2,500 per month for premiums paid by or on behalf of the
Executive for term life insurance coverage on the Executive’s life; (iv) the
Executive shall be entitled to a $2,500 per month automobile and cell phone
allowance; and (v) the Executive shall be entitled to such fringe benefits and
perquisites as are provided by the Company to its senior executives from time to
time, in accordance with the policies, practices, and procedures of the Company.

(e) During the Employment Period, the Executive shall be entitled to thirty
(30) days paid vacation per year (prorated for partial years), and to such paid
holidays as are observed by the Company from time to time, all in accordance
with the Company’s policies and practices that are applicable to the Company’s
senior executives. Unused vacation will be carried over from year to year and/or
paid out as provided in the Company’s vacation plans and polices in effect as of
the Effective Date.

(f) During the Employment Period, the Company shall maintain (i) a directors’
and officers’ liability insurance policy, or an equivalent errors and omissions
liability insurance policy and (ii) an employment practices liability insurance
policy. Each such policy shall cover the Executive with scope, exclusions,
amounts and deductibles no less favorable to the insured than those applicable
to the Company’s senior executive officers and directors on the Effective Date,
or any more favorable as may be available to any other director or senior
executive officer of the Company, while the Executive is employed with the
Company and thereafter until the sixth anniversary of the Executive’s Scheduled
Termination Date (as defined below).

(g) The Company shall reimburse the Executive for all reasonable business
expenses upon the presentation of statements of such expenses in accordance with
the Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.

4. Employment Period. The Employment Period commenced on May 7, 2013, and shall
terminate on the fifth anniversary of the Effective Date (the “Initial Term”),
provided that on the fifth anniversary of the Effective Date and on each
anniversary thereafter, the Employment Period shall automatically be extended
for additional one-year periods unless either party provides the other party
with notice of non-renewal at least ninety (90) days before any such anniversary
(the anniversary date on which the Employment Period terminates shall be
referred to herein as the “Scheduled Termination Date”). Notwithstanding the
foregoing, the Executive’s employment hereunder may be terminated during the
Employment Period prior to the Scheduled Termination Date upon the earliest to
occur of any one of the following events (at which time the Employment Period
shall be terminated):

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for Disability. For purposes of this Amended Agreement,
“Disability” means the Executive’s inability by reason of physical or mental
illness to fulfill his obligations hereunder for one hundred twenty
(120) consecutive days or a total of

 

3



--------------------------------------------------------------------------------

one hundred eighty (180) days in any twelve (12)-month period which, in the
reasonable opinion of an independent physician selected by the Company or its
insurers and reasonably acceptable to the Executive or the Executive’s legal
representative, renders the Executive unable to perform the essential functions
of his job, even after reasonable accommodations are made by the Company.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Amended Agreement, the term “Cause” shall mean:

(i) conviction (or a plea of nolo contendere) by the Executive to a felony;

(ii) acts of fraud, dishonesty or misappropriation committed by the Executive
and intended to result in substantial personal enrichment at the expense of the
Company;

(iii) willful misconduct by the Executive in the performance of the Executive’s
material duties required by this Amended Agreement which is likely to materially
damage the financial position or reputation of the Company which is not cured
within thirty (30) days following receipt by the Executive of a Notice of
Termination (as defined under Section 5 below) from the Company; or

(iv) a material breach of this Amended Agreement by the Executive which is not
cured within thirty (30) days following receipt by the Executive of a Notice of
Termination from the Company.

The foregoing is an exclusive list of the acts or omissions that shall be
considered Cause. Notwithstanding the foregoing, the termination of the
Executive shall not be deemed to be for cause unless and until (A) the Board
shall have provided the Executive with a Notice of Termination (as defined in
Section 5 below) specifying in detail the basis for the termination of
employment for Cause and the provision(s) under this Amended Agreement on which
such termination is based, and (B) in the case of subsections (iii) and
(iv) above, the Executive shall have had the opportunity to cure such breach
within the time period specified, and (C) in all cases where Cause is alleged,
the Executive shall have had a reasonable opportunity to prepare and present his
case to the full Board (with the assistance of his own counsel) before any
termination for Cause is finalized by a vote of a majority of the Board,
including a majority of independent directors (not including the vote of the
Executive).

For purposes of this Amended Agreement, no act or failure to act of the
Executive shall be willful or intentional if performed in good faith with the
reasonable belief that the action or inaction was in the best interest of the
Company. In addition, nothing herein shall limit or otherwise prevent the
Executive from challenging judicially any determination of Cause as made by the
Board hereunder.

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause. For purposes of this
Amended Agreement, a notice of non-renewal given by the Company as provided in
Section 4 above shall be treated as a termination of employment by the Company
without Cause.

 

4



--------------------------------------------------------------------------------

(e) For Good Reason. The Executive may terminate his employment hereunder for
Good Reason. For purposes of this Amended Agreement, “Good Reason” shall mean:
(i) a material breach of this Amended Agreement by the Company (including the
Company’s withholding or failure to pay compensation when due to the Executive);
(ii) relocation of the Company’s headquarters or the location where the
Executive works, to a location outside of Greenwood Village, Colorado; (iii) a
material reduction in the Executive’s titles, duties, authority, or
responsibilities, or the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties, or
responsibilities without the written consent of the Executive; (iv) a reduction
in the Executive’s annual Base Salary or Annual Bonus opportunity or other
compensation, as currently in effect or as may be increased from time to time,
including, but not limited to, elimination or reduction in the Executive’s
participation in the Incentive Plan for reasons other than those specified in
such plan; (v) the failure of the Company to nominate the Executive for election
as a member of the Board; (vi) the failure of the Company’s stockholders to
elect the Executive as a member of the Board; (vii) the removal of the Executive
as a member of the Board by the Company’s stockholders; or (viii) the failure of
the Board to elect the Executive as its Chairman; as each such term is defined
herein. With respect to the acts or omissions set forth in this subsection 4(e),
(A) the Executive shall provide the Board with a Notice of Termination (as
defined in Section 5 below) specifying in detail the basis for the termination
of employment for Good Reason and the provision(s) under this Amended Agreement
on which such termination is based, (B) the Company shall have thirty (30) days
to cure the matters specified in the notice delivered, and (C) if uncured, the
Executive must terminate his employment with the Company within ninety (90) days
after the initial existence of the circumstances constituting Good Reason in
order for such termination to be considered to be for Good Reason.

(f) Voluntarily. The Executive may voluntarily terminate his employment
hereunder, without Good Reason, provided that the Executive provides the Company
with notice of his intent to terminate his employment at least thirty (30) days
in advance of the Date of Termination (as defined in Section 5 below).

(g) Retirement. The Executive may voluntarily terminate his employment hereunder
at any time by reason of Retirement. For purposes of this Amended Agreement,
“Retirement” shall mean the Executive’s voluntary termination of his employment
upon satisfaction of the following conditions: (i) the Executive has reached (or
will reach on or after the Date of Termination) the age of 60 along with at
least 18 years of employment with the Company (for purposes of this Amended
Agreement, it is agreed that Executive’s employment with the Company commenced
on November 1, 2000); and (ii) the Executive provides the Company with a Notice
of Termination stating his intent to terminate his employment due to Retirement
at least ninety (90) days in advance of the Date of Termination (as defined in
Section 5 below).

5. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of the Executive) shall be communicated by a
written “Notice of Termination” to the other party hereto in accordance with
Section 11(a) below.

 

5



--------------------------------------------------------------------------------

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated due to his Disability pursuant to
Section 4(b) above, on the date the Executive receives Notice of Termination
from the Company, (iii) if the Executive voluntarily terminates his employment
(whether or not for Good Reason), the date specified in the notice given
pursuant to Section 4(e) above which shall not be less than thirty (30) days
after the Notice of Termination (or ninety (90) days in event of Retirement),
and (iv) if the Executive’s employment is terminated for any other reason, the
date on which a Notice of Termination is given or any later date (within thirty
(30) days, or any alternative time period agreed upon by the parties, after the
giving of such notice) set forth in such Notice of Termination (subject to the
rights granted to the Executive under Section 4(c) above.

6. Termination Payments.

(a) Without Cause or for Good Reason. In the event the Employment Period
terminates under this Amended Agreement as a result of the Company terminating
the Executive’s employment without Cause (other than pursuant to Sections 4(a)
or 4(b)) or the Executive terminating his employment for Good Reason:

(i) The Company shall pay to the Executive, upon the Date of Termination:

(A) the Executive’s accrued but unused vacation, unreimbursed business expenses
and Base Salary through the Date of Termination (to the extent not theretofore
paid) (the “Accrued Benefits”) and three (3) times the Executive’s Base Salary,
in each case payable in a lump sum (the “Base Severance”);

(B) in lieu of any Annual Bonus under Section 3(b) for the fiscal year in which
the Executive’s employment terminates, a lump sum amount equal to the Annual
Bonus that would have become payable in cash to the Executive for that fiscal
year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Board following completion of the
performance year and paid at the time specified in the applicable plan),
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed in the fiscal year of termination and the denominator of
which is the total number of days in the fiscal year of termination; provided
that if the Date of Termination is during the Initial Term the amount received
shall be no less than the maximum allowable annual bonus that the Executive
could have been paid for such year pursuant to the terms of this Amended
Agreement;

(C) any stock options, restricted stock, RSUs and other equity awards to be
granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefore covering the securities of a successor company)
(each, an “Equity Award”), that the Executive would have received for the fiscal
year in which the Executive’s employment terminated as though his employment had
not terminated and assuming that all conditions or parameters to such receipt at
the target level have been fully satisfied, multiplied by a fraction, the
numerator of which is the number of days the

 

6



--------------------------------------------------------------------------------

Executive was employed in the fiscal year of termination and the denominator of
which is the total number of days in the fiscal year of termination. To the
extent the performance period related to an Equity Award is in excess of a
single fiscal year, the calculation shall be based on a numerator which is the
number of days the Executive was employed in the performance period and the
denominator which is the total days in the performance period; and

(D) any Annual Bonus(es) and Equity Awards that Executive earned for any fiscal
year(s) prior to the fiscal year in which the Executive’s employment terminated
to the extent that such Annual Bonus(es) and Equity Awards had not yet been paid
or granted before the Date of Termination.

(ii) The Company shall pay the employer’s portion of the Executive’s COBRA
premiums during any time in which the Executive elects COBRA continuation
coverage for up to thirty (30) months following the Date of Termination, to the
extent permitted under the terms of the Company’s medical plan; provided,
however, that if the Executive is or becomes eligible to receive comparable
medical benefits under another employer provided plan, the Company’s obligation
to make COBRA payments described herein shall be terminated. The Executive shall
promptly notify the Company of any changes in his eligibility for medical
benefits coverage.

(iii) Notwithstanding the cessation of Executive’s employment, all outstanding
and then unvested Equity Awards (including the Restricted Stock and RSUs
specified in Section 3(c) above and any Equity Awards specified in
Sections 6(a)(i)(C) and (D) above) shall be deemed vested as of the Date of
Termination.

(iv) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any vested benefits and other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive as of the Termination Date under any plan, program, policy, practice,
contract, or agreement of the Company and its affiliates (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

(v) If the Date of Termination under this Section 6(a) occurs within the twenty
four (24)-month period following a Change in Control, the Company shall, in
addition to the other payments provided for in this Section 6(a) (other than
subsections 6(a)(i)(A) and (B) above), pay the Executive an amount equal to
three (3) times the higher of: (A) the sum of the Executive’s annual Base Salary
and target Annual Bonus for the year in which the Date of Termination occurs; or
(B) the sum of Executive’s average annual Base Salary and average Annual Bonus
for the three completed fiscal years immediately preceding the Date of
Termination; in a lump sum, upon the Date of Termination. For purposes of this
Amended Agreement, “Change in Control” shall have the meaning specified on
Exhibit A attached hereto.

(vi) For the avoidance of doubt, upon a termination of the Employment Period
without Cause or as a result of Good Reason, the Executive shall not be entitled
to any other compensation or benefits not expressly provided for in this
Section 6(a), regardless of the time that would otherwise remain in the
Employment Period had the

 

7



--------------------------------------------------------------------------------

Employment Period not been terminated without Cause or for Good Reason. Except
as provided in this Section 6(a), any vested benefits under any tax qualified
pension plans of the Company, and continuation of health insurance benefits on
the terms and to the extent required by Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”) and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
“COBRA”) or such other analogous legislation as may be applicable to the
Executive, the Company shall have no additional obligations under this Amended
Agreement.

(vii) The payments and benefits provided under this Section 6(a) are subject to
and conditioned upon (A) the Executive executing a timely and valid release of
claims (“Release”) in the form attached hereto as Exhibit B, waiving all claims
the Executive may have against the Company, it successors, assigns, affiliates,
executives, officers and directors, (B) the Executive delivering the executed
Release to the Company within twenty-one days following the Date of Termination
(the “Release Period”), (C) such Release and the waiver contained therein
becoming effective, and (D) the Executive’s compliance with the restrictive
covenants contained in Sections 9 and 10 of this Amended Agreement. In the event
that the Release Period spans two of the Executive’s taxable years, the payments
and benefits provided under this Section 6(a) must be made in the second of the
two taxable years. In the event that payments are made hereunder prior to the
execution of the Release and the Executive does not execute the Release in the
time and manner set forth herein, the Executive shall promptly pay to the
Company, together with interest from the date of payment to the date of
repayment at the prime rate, such amounts or the value of such benefits so
received.

(b) Cause or Other than for Good Reason, Death, Retirement or Disability. If the
Executive’s employment is terminated during the Employment Period by the Company
for Cause or by the Executive other than for Good Reason, the Executive’s death,
Retirement or Disability, then the Company shall pay the Executive upon the Date
of Termination the Accrued Benefits and the Other Benefits and any benefits or
compensation provided under the Equity Agreements which shall be paid in
accordance with such agreements. Except as provided in this Section 6(b) or with
respect to any vested benefits under any tax qualified pension plans of the
Company and the continuation of health insurance benefits on the terms and to
the extent required by COBRA or any other analogous legislation as may be
applicable to the Executive, the Company shall have no additional obligations
under this Amended Agreement. Notwithstanding anything herein to the contrary,
the Executive will not be required to execute a Release (see, e.g.,
Section 6(a)(vii) above) to receive the payments and benefits under this
Section 6(b).

(c) Disability, Retirement or Death. If the Executive’s employment is terminated
during the Employment Period as a result of the Executive’s death, Retirement or
Disability, then:

(i) the Company shall pay or grant, as applicable, the Executive or the
Executive’s estate, as the case may be, within thirty (30) days following the
Date of Termination:

 

8



--------------------------------------------------------------------------------

(A) the Accrued Benefits and Other Benefits and any benefits or compensation to
be paid under the Equity Agreements;

(B) any Equity Awards that the Executive would have received for the fiscal year
in which the Executive’s employment terminated as though his employment had not
terminated and assuming that all conditions or parameters to such receipt at the
target level have been fully satisfied; multiplied by a fraction, the numerator
of which is the number of days the Executive was employed in the fiscal year of
termination and the denominator of which is the total number of days in the
fiscal year of termination; provided, however, that if such fraction is less
than or equal to 50%, then the Executive will not receive any Equity Awards for
the fiscal year in which the Executive’s employment terminated. To the extent
the performance period related to an Equity Award is in excess of a single
fiscal year, the calculation shall be based on a numerator which is the number
of days the Executive was employed in the performance period and the denominator
which is the total days in the performance period;

(C) in lieu of any Annual Bonus under Section 3(b) for the fiscal year in which
the Executive’s employment terminates, a lump sum amount equal to the Annual
Bonus that would have become payable in cash to the Executive for that fiscal
year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Board following completion of the
performance year and paid at the time specified in the applicable plan),
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed in the fiscal year of termination and the denominator of
which is the total number of days in the fiscal year of termination; and

(D) any Annual Bonus(es) and Equity Awards that Executive earned for any fiscal
year(s) prior to the fiscal year in which the Executive’s employment terminated
to the extent that such Annual Bonus(es) and Equity Awards had not yet been paid
or granted before the Date of Termination;

(ii) notwithstanding the cessation of Executive’s employment, all outstanding
and then unvested Equity Awards (including the Restricted Stock and RSUs
specified in Section 3(c) above and any Equity Awards specified in
Sections 6(c)(i)(B) and (D) above) shall be deemed vested as of the Date of
Termination; however, if the Executive’s employment is terminated as a result of
Executive’s Retirement, any outstanding but unvested Restricted Stock shall be
excluded from the foregoing vesting as of the Date of Termination;

(iii) the Company shall pay the employer’s portion of the Executive’s COBRA
premiums during any time in which the Executive (or the Executive’s spouse in
the event of the Executive’s death or Disability) elects COBRA continuation
coverage for up to thirty (30) months following the Date of Termination, to the
extent permitted under the terms of the Company’s medical plan; provided,
however, that if the Executive (or the Executive’s spouse in the event of the
Executive’s death or Disability) is or becomes eligible to receive comparable
medical benefits under another employer provided plan, then the Company’s
obligation to make COBRA payments described herein shall be terminated. The
Executive (or the Executive’s spouse in the event of the Executive’s death or
Disability) shall promptly notify the Company of any changes in his (or her)
eligibility for medical benefits coverage.

 

9



--------------------------------------------------------------------------------

(iv) except as provided in this Section 6(c), or pursuant to the terms of the
Equity Agreements, and except for any vested benefits under any tax qualified
pension plans of the Company, and continuation of health insurance benefits on
the terms and to the extent required by COBRA or any other analogous legislation
as may be applicable to the Executive, the Company shall have no additional
obligations under this Amended Agreement.

(v) Notwithstanding anything herein to the contrary, the Executive will be
required to execute a Release (see, e.g., Section 6(a)(vii) above) to receive
the payments, grants, vesting and benefits under this Section 6(c).

7. Excise Tax Limitation.

(a) Payment Limitation. Notwithstanding anything contained in this Amended
Agreement (or in any other agreement between the Executive and the Company) to
the contrary, to the extent that any payments and benefits provided under this
Amended Agreement or any other plan or agreement of the Company (such payments
or benefits are collectively referred to as the “Payments”) would be subject to
the excise tax (the “Excise Tax”) imposed under Section 4999 of the Code, the
Payments shall be reduced if and to the extent that a reduction in the Payments
would result in the Executive retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
than he would have retained had he been entitled to receive all of the Payments
(such reduced amount is hereinafter referred to as the “Limited Payment
Amount”). The Company shall reduce the Payments by first reducing or eliminating
payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, In each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the date the
“Determination” (as defined in Section 7(b) below) is delivered to the Company
and the Executive.

(b) Determination and Dispute. The determination as to whether the Payments
shall be reduced to the Limited Payment Amount and the amount of such Limited
Payment Amount (the “Determination”) shall be made at the Company’s expense by
an accounting or consulting firm selected by the Company and reasonably
acceptable to the Executive (the “Firm”). The Firm shall provide the
Determination in writing, together with detailed supporting calculations and
documentation, to the Company and the Executive on or prior to the effective
date of termination of the Executive’s employment if applicable, or at such
other time as requested by the Company or by the Executive. Within ten (10) days
of the delivery of the Determination to the Executive, the Executive shall have
the right to dispute the Determination (the “Dispute”) in writing setting forth
the precise basis of the dispute. If there is no Dispute, the Determination
shall be binding, final and conclusive upon the Company and the Executive.

(c) Excise Tax is Obligation of the Executive. Any Excise Tax with respect to
the Executive’s Payments shall be the sole obligation of the Executive, subject
to any tax withholding obligation imposed on the Company with respect thereto.

 

10



--------------------------------------------------------------------------------

8. Compliance with Section 409(A). This Amended Agreement is intended to comply
with the requirements of Section 409A of the Code, and shall be interpreted and
construed consistently with such intent. The payments to the Executive pursuant
to this Amended Agreement are also intended to be exempt from Section 409A of
the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation § 1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury regulation § 1.409A-1(b)(4). In the event the
terms of this Amended Agreement would subject the Executive to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Company and the
Executive shall cooperate diligently to amend the terms of the Amended Agreement
to avoid such 409A Penalties, to the extent possible; provided that such
amendment shall not increase or reduce (in the aggregate) the amounts payable to
the Executive hereunder. Any payments due pursuant to this Amended Agreement
shall be payable to the Executive no later than two-and-a-half months following
the end of the taxable year in which the payments are earned (subject to a
reasonable delay in payment due to an unforeseeable event making it
administratively impracticable to make the payment by such time), and in no
event shall the payments be made later than the end of the taxable year
following the taxable year in which the payments are earned. Any taxable
reimbursement payable to the Executive pursuant to this Amended Agreement shall
be paid to the Executive no later than the last day of the calendar year
following the calendar year in which the Executive incurred the reimbursable
expense. Any amount of expenses eligible for taxable reimbursement, or such
in-kind benefit provided, during a calendar year shall not affect the amount of
such expenses eligible for reimbursement, or such in-kind benefit to be
provided, during any other calendar year. The right to such reimbursement or
such in-kind benefits pursuant to this Amended Agreement shall not be subject to
liquidation or exchange for any other benefit. Any right to a series of
installment payments pursuant to this Amended Agreement is to be treated as a
right to a series of separate payments.

9. Protection of Trade Secrets and Confidential Information.

(a) Acknowledgments Regarding “Confidential Information”. In performing his
duties as an executive of the Company, the Executive acknowledges that he will
have access to documents, trade secrets, and other confidential and proprietary
information which consists of information known by the Executive as a
consequence of his employment with the Company (including information
originated, discovered and/or developed by the Executive). The Executive
acknowledges that all of the Confidential Information, as defined below, made
accessible to the Executive shall be provided only in strict confidence; that
unauthorized disclosure of Confidential Information may damage the Company’s
business; that Confidential Information could be susceptible to immediate
competitive application by a competitor of the Company; that the Company’s
business is substantially dependent on access to and the continuing secrecy of
Confidential Information; that Confidential Information is novel, unique to the
Company and known only to the Executive, the Company and certain key employees
and contractors of the Company; that the Company shall at all times retain
ownership and control of all Confidential Information; and that the restrictions
contained in this Amended Agreement are reasonable and necessary for the
protection of the Company’s legitimate business interests.

 

11



--------------------------------------------------------------------------------

(b) Definition of Confidential Information. The term “Confidential Information”
means confidential and proprietary information of the Company, including, but
not limited to, (i) information not generally known outside the Company such as
information which is unique to the Company, (ii) information about the Company’s
real estate investments, projects, developments, business plans, financial
plans, products, processes and services, research and development activities,
client lists, marketing techniques, pricing policies, financial targets,
financial information and projections, and (iii) any trade secret information as
that term is defined in the Colorado Uniform Trade Secrets Act, C.R.S. §7-74-101
et seq. However, the term Confidential Information shall not include information
that: (i) becomes generally available to and known by the public; (ii) was
available to the Executive on a non-confidential basis prior to its disclosure;
(iii) becomes available to the Executive from a source other than the Company,
provided that the Executive has no knowledge that such source is prohibited from
disclosing such information to the Executive by a contractual, legal or
fiduciary obligation to the Company; or (iv) the Executive has independently
developed with no reliance on or access to any of the information provided
directly or indirectly by the Company.

(c) The Executive’s Use of Confidential Information. Except in connection with
and in furtherance of the Executive’s work on the Company’s behalf, the
Executive shall not, without the Company’s prior written consent, at any time,
directly or indirectly: (i) use any Confidential Information for any purpose; or
(ii) disclose or otherwise communicate any Confidential Information to any
person or entity; or (iii) accept or participate in any employment, consulting
engagement or other business opportunity that inevitably will result in the
disclosure or use of any Confidential Information.

(d) Third-Parties’ Confidential Information. The Executive acknowledges that the
Company has received and in the future will receive from third parties
confidential or proprietary information, and that the Company must maintain the
confidentiality of such information and use it only for authorized purposes. The
Executive shall not use or disclose any such information except as authorized by
the Company or the third party to whom the information belongs.

(e) Ownership of Works. The Executive agrees to promptly disclose in writing to
the Company all inventions, discoveries, developments, improvements and
innovations (collectively referred to as “Inventions”) that the Executive has
conceived or made during his employment with the Company; provided, however,
that in this context “Inventions” are limited to those which (i) relate in any
manner to the existing or contemplated business or research activities of the
Company and its affiliates; (ii) are suggested by or result from the Executive’s
work at the Company; or (iii) result from the use of the time, materials or
facilities of the Company and its affiliates. All Inventions will be the
Company’s property rather than the Executive’s. Should the Company request it,
the Executive agrees to sign any document that the Company may reasonably
require to establish ownership in any Invention.

10. Unfair Competition. To protect the interests of the Company and its
Confidential Information, and in consideration of the covenants and promises and
other valuable consideration described in this Amended Agreement, the Executive
agrees as follows:

 

12



--------------------------------------------------------------------------------

(a) Non-Compete. The Executive will not, at any time during his employment and
for a period of two (2) years following termination of employment by the Company
for Cause, or by the Executive without Good Reason, acting alone or in
conjunction with others, directly or indirectly, engage (either as owner,
investor, partner, stockholder, lender, employer, employee, consultant, advisor,
member, or director) in any aspect of a Residential Project (as defined in
Section 10(a)(ii) below) in the Geographic Region (defined below), including,
but not limited to, any land acquisition, land development, entitlements or
construction, marketing, sale, financing or management of any Residential
Project.

(i) The Executive acknowledges that in light of his position, duties and
responsibilities with the Company, the Executive will have access to and be
familiar with the Company’s Confidential Information and trade secrets for each
such Residential Project, and that this two (2) year non-compete provision is
narrowly tailored and reasonable to protect the Company’s Confidential
Information and trade secrets.

(ii) For purposes of this Section, the term “Residential Project” shall mean any
residential building project for which the Company has invested resources,
performed due diligence, planned land development and/or initiated real estate
acquisitions during the Executive’s employment with the Company.

(iii) For purposes of this Section, the term “Geographic Region” shall mean
(i) any and all counties in any state in which the Company has engaged in any
Residential Project in the past or in which it is currently conducting any
Residential Project, and (ii) any and all other counties in any state that the
Company engages in any Residential Project in the future during the Executive’s
employment with the Company.

(iv) It is agreed that the ownership of not more than five percent of the equity
securities of any company having securities listed on an exchange or regularly
traded in the over-the-counter market shall not be deemed inconsistent with this
Section 10.

(v) It will not be a violation of this Section 10 or of Section 10(c) below for
Executive to acquire, invest, manage, construct, develop or dispose of the
Executive’s investments in apartments for-rent, multi-family properties, and
non-residential real estate, directly or directly, in any capacity.

(b) Non-Solicitation of Company Employees. The Executive agrees that the Company
has invested substantial time and effort in assembling and training its present
staff of personnel. Accordingly, the Executive agrees that for a period of two
(2) years following termination of employment by the Company for Cause or by the
Executive without Good Reason, the Executive will not directly or indirectly
induce or solicit or seek to induce or solicit on behalf of employee or others
any of the Company’s employees to leave employment with the Company.

(c) Non-Solicitation of Clients and Suppliers. The Executive agrees that the
Company’s relationships with its Clients and Suppliers are solely the assets and
property of the Company. The Executive agrees that for a period of two (2) years
following termination of the Executive’s employment by the Company for Cause or
by the Executive without

 

13



--------------------------------------------------------------------------------

Good Reason, the Executive shall not directly or through others solicit or
attempt to solicit any of the Company’s Clients and/or Suppliers for the purpose
of providing products or services competitive to those offered by the Company.
This restriction applies only to those Clients and/or Suppliers with whom the
Executive had material contact on behalf of the Company. “Material contact”
means: (i) direct personal contact with a Supplier or Client for the purpose of,
respectively, purchasing real estate, materials or services for use by the
Company or selling the Company’s real estate, products or services to Clients or
(ii) any direct supervision of direct personal contacts other employees of the
Company may have with Suppliers and/or Clients. “Clients and Suppliers” are
those clients or suppliers with whom the Executive had material contact within
one (1) year prior to the termination of the Executive’s employment with the
Company. The terms “Client” and “Supplier” shall also include prospective
Clients and Suppliers of the Company.

(d) Acknowledgments. The Executive acknowledges that the foregoing restriction
on competition is fair and reasonable, given the nature and scope of the
Company’s business operations and the nature of the Executive’s position with
the Company. The Executive also acknowledges that while employed by the Company,
the Executive will have access to information that would be valuable or useful
to the Company’s competitors, and therefore acknowledges that the foregoing
restrictions on the Executive’s future employment and business activities are
fair and reasonable.

(e) Acknowledgments of Law. The Executive acknowledges the following provisions
of Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

any contract for the protection of trade secrets; or

executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

The Executive acknowledges that this Amended Agreement is a contract for the
protection of trade secrets within the meaning of § 8-2-113(2)(b) and is
intended to protect the Confidential Information identified above and that the
Executive qualifies as executive personnel within the meaning of §
8-2-113(2)(d).

(f) Enforcement of Restrictive Covenants. The Executive agrees and acknowledges
that the remedies at law for any breach by the Executive of the provisions of
this Amended Agreement will be inadequate and that the Executive shall be
entitled to obtain injunctive relief against the Executive from a court of
competent jurisdiction in the event of any breach of any provision of this
Amended Agreement, in addition to seeking monetary damages as afforded by
Section 6 of his Amended Agreement and applicable law.

11. Miscellaneous.

(a) Any notice or other communication required or permitted under this Amended
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage

 

14



--------------------------------------------------------------------------------

prepaid, return receipt requested or one day after it is sent by a reputable
overnight courier service and, in each case, addressed as follows (or if it is
sent through any other method agreed upon by the parties):

 

If to the Company:   

CENTURY COMMUNITIES, INC.

8390 East Crescent Parkway

Suite 650

Greenwood Village, CO 80111

Attn: Chief Executive Officer

with a copy to:   

GREENBERG TRAURIG, LLP

1840 Century Park East

Suite 1900

Los Angeles, CA 90067

Attn: Mark Kelson

If to the Executive:   

DALE FRANCESCON

8390 East Crescent Parkway

Suite 650

Greenwood Village, CO 80111

or to such other address as any party hereto may designate by notice to the
others.

(b) This Amended Agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the party or parties against whom or which
enforcement of such waiver is sought. The failure of any party hereto at any
time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Amended Agreement.

(c) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Amended Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Amended Agreement. Rather, the terms
of this Amended Agreement shall be construed fairly as to both parties hereto
and not in favor or against either party.

(d) The parties hereto hereby represent that they each have the authority to
enter into this Amended Agreement, and the Executive hereby represents to the
Company that the execution of, and performance of duties under, this Amended
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party. The Executive hereby further
represents to the Company that he will not utilize or disclose any confidential
information obtained by the Executive in connection with any former employment
with respect to his duties and responsibilities hereunder.

 

15



--------------------------------------------------------------------------------

(e) The Executive acknowledges that he has had a full and complete opportunity
to consult with counsel and other advisors of his own choosing concerning the
terms, enforceability and implications of this Amended Agreement, and that the
Company has not made any representations or warranties to the Executive
concerning the terms, enforceability or implications of this Amended Agreement
other than as reflected in this Amended Agreement.

(f) This Amended Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Amended Agreement
nor any right or obligation hereunder may be assigned by the Executive.

(g) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Amended Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Amended
Agreement, the “Company” shall mean both the Company as defined above and any
such successor that assumes this Amended Agreement, by operation of law or
otherwise.

(h) Any provision of this Amended Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 11(h), be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Amended Agreement invalid, illegal, or unenforceable in
any other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.

(i) As material obligations of the Company hereunder: the Company shall employ
Robert J. Francescon as its Co-Chief Executive Officer and as a member of the
Company’s Board of Directors; the Company shall not terminate the employment of
Robert J. Francescon without Cause; and the Company shall not create or permit
to exist any circumstance that would constitute good reason for Robert J.
Francescon to terminate his employment under his employment agreement.

(j) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Amended Agreement or the failure to assert any right
the Executive or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Amended Agreement.

(k) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

 

16



--------------------------------------------------------------------------------

(l) This Amended Agreement shall be governed by and construed in accordance with
the laws of the State of Colorado without reference to its principles of
conflicts of law.

(m) This Amended Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument. A facsimile or PDF of a signature shall be deemed to be and
have the effect of an original signature.

(n) The headings in this Amended Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

(o) This Amended Agreement shall constitute the entire agreement among the
parties hereto with respect to the Executive’s employment hereunder, and
supersedes and is in full substitution for any and all prior understandings or
agreements (including the Prior Agreement) with respect to the Executive’s
employment.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AMENDED AND RESTATED
EMPLOYMENT AGREEMENT as of the Effective Date first written above.

 

EXECUTIVE:    

/s/ Dale Francescon

    DALE FRANCESCON       COMPANY:    

CENTURY COMMUNITIES, INC.,

a Delaware corporation

    By:   /s/ Robert J. Francescon       Robert J. Francescon, Co-Chief
Executive Officer      

Signature Page to A&R Employment Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

For purposes of the Amended Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

(a) Any transaction or event resulting in the beneficial ownership of voting
securities, directly or indirectly, by any “person” or “group” (as those terms
are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of the Company that represent greater than 35% of the combined
voting power of the Company’s then outstanding voting securities (unless the
Executive has beneficial ownership of at least 35% of such voting securities),
other than any transaction or event resulting in the beneficial ownership of
securities:

(i) by a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
person controlled by the Company or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any person controlled by the
Company, or

(ii) by the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or

(iii) pursuant to a transaction described in clause (c) below that would not be
a Change in Control under clause (c);

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the Company’s stockholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (i) a
merger, consolidation, reorganization, or business combination, (ii) a sale or
other disposition of all or substantially all of the Company’s assets, or
(iii) the acquisition of assets or stock of another entity, in each case, other
than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the

 

Exhibit A-1



--------------------------------------------------------------------------------

business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, greater than 25% of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

(ii) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (ii) as beneficially owning greater than 50% of the combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction; or

(d) The approval by the Company’s stockholders of a liquidation or dissolution
of the Company.

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
stockholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s stockholders.

 

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between DALE FRANCESCON (the “EXECUTIVE,” a term which
includes the EXECUTIVE’s spouse (if any), and all assigns, heirs, and successors
in interest) and CENTURY COMMUNITIES, INC. (the “COMPANY”, a term which for the
purposes of this Separation Agreement includes CENTURY COMMUNITIES, INC. or any
affiliate or subsidiary thereof), and its owners, officers and shareholders.
Pursuant to the mutual promises, covenants and commitments as referenced herein,
the parties agree as follows:

1. Termination of Employment. The EXECUTIVE’s employment with the COMPANY ended
on [            ] pursuant to the terms of an AMENDED AND RESTATED EMPLOYMENT
AGREEMENT between the parties dated May 11, 2016 (hereinafter “Employment
Agreement”), the terms of which are incorporated herein by reference. Nothing
herein shall affect in any way EXECUTIVE’s rights with respect to the ownership
or acquisition of any COMPANY stock or securities, options to acquire any
COMPANY stock or securities, or any rights EXECUTIVE has as a holder of any
stock or securities of the COMPANY.

2. No Admissions. The EXECUTIVE and the COMPANY agree that the entry of the
parties into this Separation Agreement is not and shall not be construed to be
an admission of liability on the part of any party hereto or hereby released.

3. Adequacy of Consideration. The parties acknowledge and agree that in the
Employment Agreement, the COMPANY offered certain severance payments conditioned
upon the EXECUTIVE’s execution of this Separation Agreement. The EXECUTIVE
acknowledges that the severance payments offered by the COMPANY constitute good
and valuable consideration to which the EXECUTIVE would otherwise not be
entitled absent his execution of this Separation Agreement.

4. Acknowledgement and Covenants Made by the COMPANY for the Benefit of the
EXECUTIVE. In consideration for the promises made by the EXECUTIVE as set forth
herein, the COMPANY agrees to pay the EXECUTIVE the conditional severance
payments as set forth in Section 6 of the EXECUTIVE’S Employment Agreement.

5. Acknowledgements and Covenants made by the EXECUTIVE for the benefit of the
COMPANY. In consideration for the undertakings and promises of the COMPANY as
set forth in this Separation Agreement, the EXECUTIVE:

(a) acknowledges that he has been or by virtue of this Separation Agreement will
be paid all compensation and benefits to which he is legally due;

(b) acknowledges the enforceability of Sections 9 and 10 of his Employment
Agreement with the COMPANY and covenants that he has been, currently is, and
will continue to be in full compliance with Sections 9 and 10 of the Employment
Agreement, which by their terms extend beyond and survive the termination of the
employment relationship.

 

Exhibit B-1



--------------------------------------------------------------------------------

(c) Unconditionally releases, discharges, and holds harmless the COMPANY and the
COMPANY’s officers, directors, shareholders, employees, agents, attorneys and
contractors, (hereinafter referred to collectively as “Releasees”) from each and
every claim, cause of action, right, liability or demand of any kind and nature
arising from the EXECUTIVE’s relationship with the COMPANY as an employee and
officer of the COMPANY, and from any claims which may be derived therefrom
(collectively referred to as “claims”), that the EXECUTIVE had, has, or might
claim to have against the COMPANY at the time the EXECUTIVE executes this
Separation Agreement, including but not limited to any and all claims:

(i) arising from the EXECUTIVE’s employment agreement with the COMPANY,
employment, pay, bonuses, employee benefits, and other terms and conditions of
employment or employment practices of the COMPANY;

(ii) relating to the termination of the EXECUTIVE’s employment with the COMPANY
or the surrounding circumstances thereof;

(iii) relating to payment of any attorneys’ fees for the EXECUTIVE; except for
attorneys’ fees that may be provided in connection with a claim covered under
the COMPANY’s D&O insurance policy for actions by the EXECUTIVE within the scope
of employment and within the coverage of the COMPANY’s D&O insurance policy, or
in connection with any indemnification agreement between the EXECUTIVE and the
COMPANY for actions by the EXECUTIVE within the scope covered by such agreement.

(iv) based on discrimination on the basis of race, color, religion, sex,
pregnancy, national origin, handicap, disability, or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, 42 USC § 1981, Executive Order 11246, the Equal Pay Act, the
Americans With Disabilities Act, the Rehabilitation Act of 1973, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act, as any of
these laws may have been amended or any other similar federal, state or local
labor, employment or anti-discrimination laws;

(v) the Age Discrimination in Employment Act, the Older Workers Benefits
Protection Act;

(vi) based on any contract, tort, whistleblower, personal injury, or wrongful
discharge theory; and

(vii) based on any other federal, state or local constitution, regulation, law
(statutory or common), or legal theory.

Except as otherwise may be provided in this Separation Agreement, it is
understood and agreed that this is a full, complete and final general release of
any and all claims described as aforesaid, and that the Parties agree that it
shall apply to all unknown, unanticipated, unsuspected and

 

Exhibit B-2



--------------------------------------------------------------------------------

undisclosed claims, demands, liabilities, actions or causes of action, in law,
equity or otherwise, as well as those which are now known, anticipated,
suspected or disclosed. Notwithstanding the foregoing, the provisions of this
Paragraph 5 shall not be deemed to be a release of any claims arising from the
EXECUTIVE’s ownership of stock or other equity securities of the COMPANY or any
other contractual relationship between the EXECUTIVE and the COMPANY not
released under Paragraph 5(c) above, as limited by this paragraph, including,
but not limited to, any indemnification agreement or arrangement.

6. EXECUTIVE’s Covenant Not to Sue or Accept Recovery. The EXECUTIVE covenants
not to file a lawsuit against the COMPANY or Releasee based on any claim
released under this Separation Agreement. Other than unemployment benefits, the
EXECUTIVE further covenants not to accept, recover or receive any monetary
damages or any other form of relief which may arise out of or in connection with
any administrative remedies which may be filed with or pursued against the
COMPANY or any Releasee independently by any governmental agency or agencies,
whether federal, state or local.

7. No Pending Actions or Claims. To the extent applicable, the EXECUTIVE
represents that the EXECUTIVE has not filed any lawsuits against the COMPANY or
any Releases at the time the EXECUTIVE executes this Separation Agreement.
Further, to the extent applicable, the EXECUTIVE has not suffered any
work-related illness or injury that could form the basis of any workers’
compensation or disability claim as of the date the EXECUTIVE executed this
Separation Agreement. The EXECUTIVE further agrees that the EXECUTIVE has been
paid all compensation due as a result of the EXECUTIVE’s employment with the
COMPANY, provided that EXECUTIVE has received all compensation and payments due
and owing to the EXECUTIVE under Section 6(a) of the Agreement.

8. Confidentiality. Except as otherwise expressly provided in this paragraph,
the parties agree that the terms and conditions of this Separation Agreement are
and shall be deemed to be confidential and hereafter shall not be disclosed to
any other person or entity. The only disclosures excepted by this paragraph are
(a) as may be required by law; (b) the parties may tell prospective employers
the dates of the EXECUTIVE’s employment, positions held, the EXECUTIVE’s duties
and responsibilities and salary history with the COMPANY; (c) the EXECUTIVE is
able to disclose Sections 9 and 10 of the Employment Agreement, as referenced
herein, to potential or future employers; (d) the parties may disclose the terms
and conditions of this Separation Agreement to their attorneys, accountants, tax
advisors, and/or any other person necessary to enforce such terms and
conditions; and (e) the parties may disclose the terms and conditions of this
Separation Agreement to their respective spouses, if any, provided, however,
that the EXECUTIVE makes the EXECUTIVE’s spouse aware of the confidentiality
provisions of this paragraph and the EXECUTIVE’s spouse agrees to keep the terms
of this Separation Agreement confidential.

9. No Harassing Conduct. 

(a) The EXECUTIVE covenants that the EXECUTIVE shall not undertake any harassing
or disparaging conduct directed at the COMPANY or any Releasee and that the
EXECUTIVE shall refrain from making any harassing or disparaging statements
concerning the Company or any Releasee to any third party.

 

Exhibit B-3



--------------------------------------------------------------------------------

(b) The COMPANY covenants that the COMPANY shall not undertake any harassing or
disparaging conduct directed at the EXECUTIVE and that the COMPANY shall refrain
from making any harassing or disparaging statements concerning the EXECUTIVE to
any third party.

10. Arbitration. The EXECUTIVE agrees that should a breach of any portion of
this Separation Agreement be asserted by the COMPANY, the COMPANY shall be
entitled to cease immediately any outstanding payments due to the EXECUTIVE
under this Separation Agreement and to recover from the EXECUTIVE any payments
made to the EXECUTIVE as liquidated damages. The parties agree to pay their own
attorneys’ fees and all other costs and expenses incurred in enforcing this
Separation Agreement. All claims to enforce this Separation Agreement shall be
settled by arbitration and not by judicial review, and such claims shall be
tried before an arbitrator selected through a commercial arbitration service and
under the procedures of that service.

11. No Reliance Upon Other Statements. This Separation Agreement is entered into
without reliance upon any statement or representation of any party hereto or
parties hereby released other than the statements and representations contained
in writing in this Separation Agreement, and the terms of the Employment
Agreement, incorporated herein by reference.

12. Full and Knowing Waiver. By signing this Separation Agreement, the EXECUTIVE
certifies that:

(a) the EXECUTIVE has read and understands this Separation Agreement;

(b) the EXECUTIVE was given at least 21 calendar days from the date this
Separation Agreement was initially presented to consider this Separation
Agreement before signing this Separation Agreement;

(c) the EXECUTIVE was advised in writing, via this Separation Agreement, to
consult with an attorney before signing this Separation Agreement;

(d) the EXECUTIVE agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.

13. Revocation of Age Release. The EXECUTIVE may revoke this Separation
Agreement within seven (7) calendar days after signing it. To be effective, such
revocation must be received in writing by the Human Resources Director for
CENTURY COMMUNITIES, INC., at 8390 E. Crescent Parkway, Suite 650, Greenwood
Village, CO 80111. Revocation can be made by hand delivery, telegram, facsimile,
or postmarking before the expiration date of this seven (7) day period.

14. Acceptance of Separation Agreement. To accept this Separation Agreement, the
EXECUTIVE understands that he must sign this Separation Agreement and return an
original signed document to the Human Resources Director for CENTURY
COMMUNITIES, INC., at 8390 E. Crescent Parkway, Suite 650, Greenwood Village, CO
80111.

 

Exhibit B-4



--------------------------------------------------------------------------------

15. No Application or Reemployment. The EXECUTIVE hereby agrees that he shall
not seek reinstatement or apply for future employment with the COMPANY. The
EXECUTIVE agrees that any application for reinstatement or for future employment
with the COMPANY will be considered void from its inception, and may be
summarily rejected by the COMPANY without explanation or liability. In addition,
if the EXECUTIVE should be offered or accept a position with the COMPANY, the
offer may be withdrawn, or the EXECUTIVE may be terminated immediately, without
notice or cause. The EXECUTIVE further agrees that, in the event of such an
offer and withdrawal, or hiring and termination, he waives any right to recover
damages, seek or obtain equitable remedies, obtain unemployment benefits, claim
wrongful termination or breach of contract, and that this Separation Agreement
may be used as a defense by the COMPANY in any legal or administrative
proceeding.

16. Colorado Law and Venue. The laws of the State of Colorado shall govern this
Separation Agreement without regard to choice of law. The parties further
understand and agree that, in any legal proceeding arising under this Separation
Agreement, venue shall be in Arapahoe County, Colorado.

17. Integration. Should any provision of this Separation Agreement be declared
or be determined by any court of competent jurisdiction to be wholly or
partially illegal, invalid, or unenforceable, the legality, validity, and
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby, and said illegal, unenforceable, or invalid part, term, or
provision shall be deemed not to be a part of this Separation Agreement.

18. Entire Agreement. This Separation Agreement, and the references to certain
provisions of the Employment Agreement incorporated by reference herein sets
forth the entire agreement between the parties hereto and fully supersedes any
and all prior or contemporaneous agreements or understandings, written or oral,
between the parties pertaining to the subject matter hereof.

[Signature Page Follows]

 

Exhibit B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereunto set their hands to this Separation
Agreement effective as of .

 

EXECUTIVE:    

 

    DALE FRANCESCON             Address:                         City, State &
Zip:             Telephone:             Facsimile:             email:          
      COMPANY:    

CENTURY COMMUNITIES, INC.,

a Delaware corporation

    By:               Name:           Title:         Address:   8390 E. Crescent
Parkway, Suite 650
Greenwood Village, CO 80111     Telephone:         Facsimile:         email:    

 

Exhibit B-6